The State relied, first, upon the fact that Mrs. Flannigan recognized, or thought she did, appellant in the town of Henrietta on the evening prior to the burning of the house at night. This recognition was not by his face but by his general manner and dress, he being some distance from her walking along the street. The first time she recognized him was in the early evening, and the second time late in the evening. No other witness was produced who saw defendant or was aware of his presence in Henrietta, *Page 627 
the town in which the house was burned. Her testimony was sought to be reinforced by circumstances growing out of railroad tickets which were used, or supposed to have been, by appellant, covering some days before and just after the alleged burning. It is unnecessary for what I have to say to enter into a statement of these different transactions. The State also sought to reinforce its side by showing appellant had made different statements as to his whereabouts on the night of the alleged burning of the house. There are explanations offered by him, and the main ticket used, by the State known as No. 42, in such a way that it amounted to but little, if anything, as evidence to show his presence in Henrietta on that particular night. The changes on the ticket rendered it fully doubtful on the part of the conductor, who testified about taking up that ticket, as to whether he did in fact take it up that night, and whether appellant rode on his train that particular night. The State's theory was that if he rode on that particular ticket he could have been in Henrietta on the morning of the 9th, the house being burned on the night of the 9th. Appellant met this by proving a complete alibi by various and sundry witnesses as well as by his own testimony. Three witnesses, for instance, locate him at Fort Worth at the time of the alleged burning, he leaving Fort Worth about the hour or little before the house was burned at Henrietta, and going thence to Bridgeport, in Wise County, on that night, reaching there about 10 o'clock. His presence at that place at that time was proved not only my himself but by other witnesses who lived in Bridgeport. I do not care to go into the details of the evidence.
While appellant, who is a Catholic priest, was being interrogated letters were introduced by the State over the objection of appellant. There are several of these bills of exception, but one will be enough to illustrate what I have to say about it, known as bill of exceptions No. 1. It recites:
"Be it remembered, That upon the trial of the above styled and numbered cause, and while the State of Texas, through her district attorney, was offering the testimony in chief upon the trial of said cause, the district attorney offered in evidence the following letter, towit:
"`Henrietta, Texas, August 17th, 1914.
"`Mr. C.W. Martin, Omaha, Neb.
"`Dear Sir: Enclosed you will find a check, $25.00, the balance due on the insurance policy of our school. I have had great difficulty with our school in order to get it on a running basis, and hope by the first of November to be able to have a good little school for our children. I have a great obstacle to contend with, or we few Catholics have here, as we are surrounded by Protestant bigots and they seem to hate a Catholic school, and have done all in their power to check us. However, I hope with God's grace and help we will be able to overcome this prejudice. *Page 628 
"`Thanking you for the favors you have extended us, and with best wishes, I am,
(Ex. No. 45.)                Yours in XD, Henrietta, Texas, Box 273.             Rev. Philip J. Kline.'
"And thereupon, and at the time said letter was offered in evidence, the defendant's counsel then and there in open court objected to the introduction of said letter and especially that part which reads as follows: `I have a great obstacle to contend with, or we few Catholics have here, as we are surrounded by Protestant bigots and they seem to hate a Catholic school, and have done all in their power to check us.' First, because the same was wholly irrelevant and immaterial. Second, because said letter did not prove or tend to prove any issue in this case. Third, because the same was highly prejudicial to the rights of the defendant. And the court overruled each and all of said objections, and permitted the district attorney to read in evidence and in the presence and hearing of the jury trying this said cause, said letter. To which action and ruling of the court in overruling said objections and permitting said letter to be read to and in the presence and hearing of the jury trying this said cause, the defendant then and there in open court duly and legally excepted, and here now tenders this his bill of exceptions No. 1, and asks that the same be approved, signed and ordered filed as a part of the record herein."
This bill of exceptions is thus qualified by the court: "The objections urged in this bill were made at the time the district attorney was reading said letter to the defendant on cross-examination, while said defendant was testifying in his own behalf, and before said letter had been offered in evidence by the State; before said letters, including this one, was offered in evidence the following proceedings were had, while the defendant was still testifying in his own behalf on redirect examination by Hon. R.E. Taylor, attorney for defendant: Mr. Taylor, after interrogating the defendant about the amount of improvements he had placed on the burned building, asked the following questions: Q. State whether or not you now say, since you have gone over and read these letters, about what you would say was the amount of money in the aggregate, that you spent on this building. A. I would figure between $2500 and $3000. Mr. Taylor: I want to offer in evidence the letters you read here." Here the court further stated: "It is claimed by counsel for defendant that this offer was made for the purpose of showing his expenditures on the building only; and I accept his version of his offer. Said letters, including the one here in question, were thereupon offered in evidence, and read to the jury by district attorney. This qualification applies also to all the other letters introduced."
The grounds of objections urged in the bill, as will be seen from an inspection of it, and especially to that part of it which reads as follows: "I have a great obstacle to contend with, or we few Catholics have here, as we are surrounded by Protestant bigots and they seem to hate a *Page 629 
Catholic school, and have done all in their power to check us," are, first, the same was wholly irrelevant and immaterial; second, said letter did not prove or tend to prove any issue in this case; third, the same was highly prejudicial to the rights of the defendant. I have set out the bill fully so that the matters can be seen as verified in the bill.
The bill of exceptions was disposed of in the opinion mainly upon the ground that it was wholly insufficient to present the issue, and that it did not sufficiently state the matters to authorize a consideration of the bill. To this I can not agree. Usually when the grounds of objection state that it was irrelevant and immaterial, it may be considered in the light of a general demurrer, and if in the light of such objection the testimony is admissible for any purposes, the objection might not be sufficient. But if the evidence was not admissible for any purpose on the trial, then the general demurrer is sufficient. It is useless to cite authorities, I think, upon this proposition, but I will cite Branch's, Crim. Law, secs. 45, 46 and 49. On the second proposition, that it did not prove or tend to prove any issue in the case, it will only be considered in the light of the bill itself. If this objection is well taken to the matters set forth in the bill itself, it would be sufficient. Whatever may be contained in the bill, if upon an inspection of it it does not prove or tend to prove any issuable fact, then such objection is sufficient. Taking the bill as it is presented, I do not understand how the fact that this letter contained the expressions referred to, that he was surrounded by Protestant bigots, or the Catholics of the town were surrounded by Protestant bigots, could possibly prove any issue in a case of burning a house for the insurance on it, as far as appellant is concerned. I believe this exception is good under the statements of the bill itself. As to the third ground, it will not be questioned the letter was of a very prejudicial nature. As a general proposition, a bill should be sufficiently full and certain in its statements so that in and of itself it will disclose what is necessary to show the supposed error. Mr. Branch collates numerous authorities in section 45 of his Criminal Law supporting this proposition. In section 46 of his Criminal Law he condenses the law forcefully that bills of exception to testimony will not be held defective for failure to state what objection was made, if the testimony is obviously hurtful and inadmissible for any purpose, citing Bell v. State, 2 Texas Crim. App., 220; Guajardo v. State, 24 Texas Crim. App., 605; Tyson v. State, 14 Texas Crim. App., 391. Objection to evidence admitted, that it was immaterial and irrelevant, is too general to be considered unless obviously the evidence would not be admissible for any purpose. He cites a great number of cases, commencing with McGrath v. State, 35 Tex.Crim. Rep., down to and including Lamb v. State, 55 Tex.Crim. Rep..
Sometimes a statement of facts will be looked to in aid of a bill of exceptions, but that phase of it is not here discussed. Some cases deal with the question as to whether or not the bills are sufficient, and in this connection authorizes a reference to the statement of facts to explain, verify or make plain the difference between the bill of exceptions *Page 630 
as given by the court and that taken by bystanders. This bill was not taken by bystanders, but was given by the court and qualified as above stated. The court certified the statement that the defendant offered certain letters which speak of the amount of improvements put upon the property by appellant. This letter had nothing to do with that matter and in no way referred to expenses as do some of the letters mentioned in bills of exception. But it will be noted that appellant did not read any of the letters to the jury; he simply offered them as stated. If the bill of exceptions had shown they were offered but failed to show they were read in evidence before the jury, the bill of exceptions would not have been sufficient to show that they were introduced. The authorities are clear upon that proposition, at least since Burke v. State, 25 Texas Crim. App., 172. The court in his qualification says defendant offered no letters but those whichreferred to the amount of improvements placed upon the propertyby appellant. These appellant did not introduce in evidence. This letter does not refer to those and had nothing to do with them. The judge certified that fact. That this testimony was damaging and hurtful would hardly be a question or subject of debate. It was not withdrawn from the jury, therefore no question is presented from that standpoint vel non. The writer has heretofore stated and now states that he has not been in harmony with his associates upon the question of explicitness in bills of exception. His view is and has been if a bill is sufficient to present the supposed error so the court may understand the proposition asserted in it and can pass upon it, that the bill is sufficient, and that it is not necessary to repeat all the evidence which explains in detail the particular point. It is the opinion of the writer that this bill of exceptions is amply sufficient and full to show and manifest that the testimony introduced in the letter which is set out was not authorized. It had no application whatever to any improvements made by appellant upon the property, but was merely intended to get before the jury and did get before them the prejudicial matter, that he was surrounded by what he termed Protestant bigots, or the few Catholics who were there were so surrounded. That this could find no place in the trial of this case ought not to be debatable. I want to say further that whatever may have been the old rule with reference to the explicitness of a bill of exceptions, before the Legislature enacted what is known as the stenographer's law, ought not now to obtain. Prior to that time the lawyers of the case made up the statement of facts from memory without stenographic aid. The Legislature has provided that a stenographer shall be employed and sworn as an officer of the court; that he shall be fully qualified, and that he shall take down everything that occurs during the trial and make a transcript of the matters occurring on the trial. In this case the stenographer did so. He certifies at the end of the transcript that this was a correct statement of facts and matters occurring on the trial. The judge so certifies, and the attorneys on both sides so agree. The writer wishes to emphasize the fact where now under this stenographer's law these matters occur, that wherever the *Page 631 
stenographic report is signed and approved by the judge and the attorneys in the case, and verified by the stenographer, that its contents should not be permitted to be contradicted by the qualification to a bill of exceptions. If the bill of exceptions is not sufficient, it may be that it would be proper to qualify the bill so as to make the matter plain, but that qualification, whatever it may be, must be in accordance with the stenographic report of the trial made by the sworn officer, and especially so when that record is approved by the court and the attorneys on both sides. So from any viewpoint the writer is of the opinion that this bill is amply sufficient to manifest error, and the objections are sufficient. So far as this bill is concerned we need go no further than the face of the bill itself. It is not necessary to go to the stenographic report to ascertain this fact. In this connection I desire to say further that two propositions ought not to be controverted, or at least seem to be well settled; that where the errors complained of conduce to bring about an erroneous conviction, or concede the guilt of the party, that it brought an enhanced punishment, it is reversible. In the attitude of this testimony and the more than serious doubt as to whether the defendant was in town at the time of the burning, but that he was in Fort Worth, or en route to Bridgeport, this character of testimony contained in this and some of the other letters is of sufficient importance to turn the jury against appellant. It was not withdrawn, but remained with and was considered by the jury. In this connection one other fact I desire to state. This house was burned on the night of the 9th, about dusk or dark, which was Friday. On the previous Tuesday the same house was set on fire by somebody. This was a Catholic schoolhouse in Henrietta. It was proved beyond question, if not a conceded fact, that appellant was not in Henrietta on Tuesday night when the house was first sought to be burned, but was in Wichita Falls. It was a serious question, met by evidence both ways, that he did not return to Henrietta until after the second burning, and, therefore, could not have been guilty of the second burning. Someone else set the house on fire the first time. It was not defendant. This character of testimony set forth in this letter may have induced the jury to find appellant guilty. We can not tell in cases of this character just what may or may not influence a jury. From any viewpoint this testimony was clearly inadmissible, and the writer believes that the bill of exceptions is ample under the authorities, and especially under the present law, to manifest error without reference to the statement of facts. If we were permitted to go to the statement of facts it would not show the defendant even offered any of these letters in evidence, but the State did, and it is shown by the bill of exceptions it was introduced by the State as original evidence. The bill of exceptions shows the State of Texas was offering this testimony in chief on the trial of the case and this letter was read as evidence.
It is unnecessary to discuss the other letters in view of what has been stated. They are signed by the judge and qualified in the same manner as was the bill already discussed. *Page 632 
I can not agree altogether with the statement made as to some of the evidence introduced. As I understand the original opinion, it indicates that the evidence shows that the property at the time of the alleged burning was only worth $2500. I think this was an inadvertence. I think the testimony will show conclusively that at the time appellant bought it it was worth $2500, and the witness does not state what it was worth at the time appellant offered to sell him the property, but stated that quite a lot of improvements had been made on the building after purchase in order to make it suitable for a school building, and appellant offered a State's witness the property at the time for $6000 or $6600, appellant stating also at the time he was willing to make some sacrifice on it. This was a physician who was speaking of buying it for some purpose connected with his practice, but the trade was not consummated.
At the time the insurance was granted through the county insurance agent, Mr. Squires, Squires testified that appellant did not inform him that he had taken out insurance in another company. Appellant says he did so inform him, and told him the name of the company and incidental matters, and this in the presence of Mr. Wantland. So it was not a conceded fact but a decidedly contested issue as to whether appellant did or did not make the statement to Squires at the time he took out the insurance in the company represented by Mr. Squires. Wantland was not introduced as a witness, therefore we have got the issue between the testimony of Squires and that of appellant as to this matter. I do not care to pursue this matter further. I am of the opinion upon a review of the case and reading of the record, bills of exception and statement of facts, that these matters were of such an erroneous nature as requires a reversal of the judgment and awarding appellant another hearing before a jury. To this end I believe the affirmance should not have occurred, the rehearing ought to be granted, and the judgment reversed.